                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

MARSHALL C. CRESS,

      Plaintiff,

v.                                                 Case No. 6:20-cv-1823-RBD-GJK

BRIGHTHOUSE LIFE INSURANCE
CO.; and CHASITY HOOD,

      Defendants.


                                        ORDER

      Before the Court is the parties’ joint motion for settlement approval. (Doc.

42 (“Motion”).) Court approval of any settlement is required as this action was

brought on behalf of a minor child. See Sullivan v. Dep’t of Transp., 595 So. 2d 219,

220 (Fla. 2d DCA 1992); Nixon v. Bryson, 488 So. 2d 607, 608–09 (Fla. 3d DCA 1986).

On referral, U.S. Magistrate Judge Gregory J. Kelly recommends granting the

Motion. (Doc. 43 (“R&R”).)

      The parties do not object to the R&R. (Doc. 44.) So the Court has examined

the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A.,

No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also

Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R

is due to be adopted in its entirety.


                                         -1-
Accordingly, it is ORDERED AND ADJUDGED:

1.   Judge Kelly’s R&R (Doc. 43) is ADOPTED, CONFIRMED, and made

     a part of this Order.

2.   The parties’ Joint Amended Motion for Approval of Settlement (Doc.

     42) is GRANTED.

3.   The parties’ Release and Settlement Agreement (Doc. 42, pp. 13–19) is

     APPROVED.

4.   This case is DISMISSED WITH PREJUDICE.

5.   The Clerk is DIRECTED to terminate all pending motions and close

     the file.

DONE AND ORDERED in Chambers in Orlando, Florida, on July 12, 2021.




                               -2-
